DETAILED ACTION

Response to Amendment
Claims 1-2, 4-5 and 7-14 are pending in the application.  Previous grounds of rejection and claim objections have been withdrawn as a result of the 4/7/2021 amendment to the claims.  

Allowable Subject Matter
Claims 1-2, 4-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s 4/7/2021 amendment has included amending allowable subject matter of previous dependent claim 6 into claim 1 and drafting new independent claim 12 also incorporating features of previous dependent claim 6.  Previous dependent claim 6 was indicated as including allowable subject matter for the reasons as stated in the 2/10/2021 office action at P5-6.  Therefore, said reasons for allowance of instant independent claims 1 and 12 are not being repeated here.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725